                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00144-RJC-DSC

USA,                                          )
                                              )
                       Plaintiff,             )
                                              )
    v.                                        )                     ORDER
                                              )
BRETT BOOKER LANE,                            )
                                              )
                       Defendant.             )
                                              )

         THIS MATTER is before the Court upon its own motion regarding a

continuance of the sentencing hearing from April 28, 2020.

         The Court has been informed by the United States Marshals Service that the

defendant’s pod in the Mecklenburg County Detention Center is on temporary

lockdown.

         IT IS, THEREFORE, ORDERED that the above captioned case be continued

to May 19, 2020, at 1 p.m. in Courtroom 1-1 in the Charles R. Jonas Federal

Building.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.


                                          Signed: April 24, 2020




         Case 3:19-cr-00144-RJC-DSC Document 25 Filed 04/24/20 Page 1 of 1
